LANDON, J.
I concur. The facts set forth in the complaint show that each of the holders of the pass books has a cause of action against the savings bank, and that, possibly, some of them also *385have a cause of action against the plaintiff; that they are conspiring with the savings bank to fix the entire liability upon the plaintiff; that several of them have brought actions against the plaintiff, and the others threaten to bring actions; that the plaintiff is not liable at all, except, possibly, to a few of the holders, and that such holders cannot be determined without making all of them parties; that the bank or its officers are the authors of the confusion and wrong; that the plaintiff is willing to respond for its liability so far as it exists. Thus, to determine the rights of the holders, to determine the plaintiff’s real liability, and to exonerate him from the alleged, but unreal, liability, and to avert the damage threatened by the actions already commenced find to be commenced, and to fix upon the savings bank (the author of the wrong and confusion) its real liability, both with respect to the plaintiff and the holders of the pass books, and thus to do complete justice to all the parties, it seems proper to bring them all before the court in one action; and I think the complaint appropriately framed for the purpose.
Interlocutory judgments affirmed, with costs, with leave to the appellants to answer within 20 days upon payment of the costs of the demurrers and of the appeals. All concur.